Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 1 of 10 - Page ID#: 404



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


NICKALUS T. HOLT,                      )
                                       )
     Plaintiff,                        )                  Case No.
                                       )              5:19-cv-250-JMH
v.                                     )
                                       )                 MEMORANDUM
SPECIALIZED LOAN SERVICING,            )              OPINION & ORDER
LLC, et al.,                           )
                                       )
     Defendants.                       )

                              ***
     This matter is before the Court on Plaintiff Nickalus T.

Holt’s motion to alter, amend, or vacate this Court’s judgment

entered on January 2, 2020 pursuant to Federal Rule of Civil

Procedure 59(e). [DE 20]. Defendant Specialized Loan Servicing,

LLC (“SLS”) responded [DE 25] and Holt replied [DE 28], making

this matter ripe for review.

     For the reasons stated below, Holt’s motion to alter the

judgment entered in this case is DENIED.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     Holt does not contest the factual and procedural history

described by the Court in its January Order, only arguing that it

“errs in the application of law to certain events in that history.”

[DE 20 at 1]. Thus, the Court incorporates its description of the

unopposed facts into this Order. [See DE 19 at 2-5]. A brief
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 2 of 10 - Page ID#: 405



description of SLS’s motion to dismiss and the Court’s opinion

granting it follows.

     In regard to Holt’s claims pertaining to the lender-placed

home insurance policy, SLS argued that Holt brought the same

allegations in response to a foreclosure action before the Woodford

County Circuit Court. In Kentucky, an issue is precluded from

subsequent litigation when there is an identity of the parties, an

identity of the claims, and a resolution of the prior action on

the merits. Id.; Preferred Auto. Sales, Inc. v. DCFS USA, LLC, 625

F.Supp.2d 459, 462 (E.D. Ky. 2009)(citing Yeoman v. Commonwealth,

Health Policy Bd., 983 S.W.2d 459, 465 (Ky. 1998)). The Court found

that a final decision on the merits of Holt’s counterclaim was

reached by the Woodford Circuit Court when it granted SLS’s motion

for judgment on the pleadings as to its wrongful foreclosure

counterclaim, and when it declined to allow Holt to amend that

counterclaim to add additional allegations regarding lender-placed

insurance.

     Following Kentucky’s “transactional approach” to determine an

identity of the claims, the Court concluded:

     The doctrine of claim preclusion makes clear that a
     plaintiff may not, after receiving unsatisfactory
     results in a counterclaim that failed to move forward,
     turn around and file a new action based on the same facts
     and injuries in another court. This Court cannot grant
     relief based on allegations that were or should have
     been litigated in the Woodford County Circuit Court, and
     thus, Holt’s allegations related to SLS’s lender-placed


                                      2
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 3 of 10 - Page ID#: 406



     insurance policy        and    its    implementation      must    be
     dismissed.

[Id. at 10].

     As for claims related to the insurance proceed payments, the

Court first found that they arose after Holt filed a counterclaim

in Woodford Circuit Court, and thus, should be addressed on their

substantive merits. [Id. at 11]. The Court examined the mortgage

agreement between the parties and found that Holt did not have a

claim for conversion because he and SLS had joint legal title to

the insurance proceeds. [Id. at 13]. “Kentucky law is clear that

a plaintiff has no conversion claim where the right arises out of

a contractual agreement for compensation and where the plaintiff

lacks legal title to the property.” [Id.].

     Finally, Holt brought a claim under the Kentucky Consumer

Protection Act, which prohibits unfair practices in the conduct of

trade or commerce. [Id. at 15-16 (citing KRS § 367.170(1))].

Because only the insured who purchased the policy can bring a claim

for unfair practices against the insurer, the Court held that Holt

was not an “insurance consumer” under the Act, and thus, he could

not bring a challenge pursuant to it. Further, SLS is not the

actual insurer, but merely a lender who selected the insurance.

[Id. at 17].




                                      3
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 4 of 10 - Page ID#: 407



                          II. STANDARD OF REVIEW

      The Court evaluates a motion to reconsider a final order

or judgment as     a motion to alter or        amend    a judgment pursuant

to Federal Rule of Civil Procedure 59(e). See Keith v. Bobby, 618

F.3d 594, 598 (6th Cir. 2010) (citing Intera Corp. v. Henderson,

428 F.3d 605, 611 (6th Cir. 2005)); Lonardo v. Travelers Indem.

Co., 706 F. Supp. 2d 766, 808 (N.D. Ohio 2010). Rule 59(e) permits

a   party   to   file   a motion to alter or      amend   a judgment within

twenty-eight days after the entry thereof. “A court may grant

a Rule 59(e) motion to alter or amend if there is: (1) a clear

error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest

injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir.

2005). “[A] Rule 59(e) motion cannot be used to ‘relitigate old

matters, or to raise arguments ... that could have been raised

prior to the entry of judgment,’ or ‘to re-argue a case.’” J.B.F.

by and through Stivers v. Ky. Dep’t of Educ., 690 F. App'x 906,

906-7 (6th Cir. 2017)(quoting Exxon Shipping Co. v. Baker, 554

U.S. 471, 485 n. 5 (2008); Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

                              III. DISCUSSION

      Holt never argues that the Court incorrectly understood or

assessed the facts of this case, or that it misinterpreted or

incorrectly stated Kentucky law. His only contention is that the

                                      4
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 5 of 10 - Page ID#: 408



Court did not correctly apply the legal principles to the facts of

his case.

     The “several patent errors” Holt accuses the Court of making

largely boil down to complaints about the dismissal of his lender-

placed insurance claims because of their relation to the Woodford

Circuit Court foreclosure action against him. He also claims that

conversion is a viable tort remedy and that he does have standing

to sue SLS under the Kentucky Consumer Protection Act.

     As made clear in the Court’s now-disputed Order, in Kentucky,

claim preclusion bars not only “issues disposed of in the first

action, but to every point which properly belonged to the subject

of the litigation in the first action and which in the exercise of

reasonable diligence might have been brought forward at the time.”

See Lattanzio v. Ackerman, 682 F.Supp.2d 781, 787 (E.D. Ky.

2010)(citing May v. Webb, 2004 WL 1699910, at *1 (Ky. App. July

30, 2004)). Holt “agrees with the applicable law recitation within

the Order,” but disagrees with its application to the facts of the

case. [DE 20 at 4]. Specifically, he believes the Court erroneously

held that the merits of Holt’s lender-placed insurance allegations

were reached in the Woodford Circuit Court case, and were thus

inappropriately procedurally barred.

     Holt states now that his concerns about the lender-placed

insurance   policy    in   the   Woodford    Circuit    Court   counterclaim

“occup[y] a small fraction of the recited background facts.” [Id.

                                      5
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 6 of 10 - Page ID#: 409



at 4]. He claims they were not “operative facts” of any count

asserted     at    the   time.   [Id.].     He    further   argues   that    the

counterclaim had “absolutely nothing to do with lender forced-

placed insurance” and pointed to the fact that the claim was titled

“Premature and Wrongful Foreclosure.” [Id. at 4-5]. Holt, in a

footnote, acknowledges that he did seek leave to file an amended

counterclaim, which would have directly asserted a claim based on

the lender-placed insurance policy. [Id. at 5, n. 3]. Because Holt

did not assert a direct claim against SLS in its counterclaim

related to the lender, he states, res judicata cannot be applied

to dismiss the action.

        Holt views his counterclaim, the two actions examined in this

case, and the legal precedent defining res judicata in much too

narrow of a light. The Court did not decide the issues of res

judicata and claim preclusion based only on the facts surrounding

the Dodd-Frank Act wrongful foreclosure claim. It found an identity

of claims existed because Holt could have—and in fact tried to—

assert the lender-placed insurance claim in the Woodford Circuit

Court    action.    Though   Holt   tries    to    claim    that   the   factual

background is irrelevant, as stated in the Order, “[i]f two claims

stem from identical underlying circumstances, considering the

allegations in ‘factual terms,’ the various legal theories and

forms of relief are less relevant.” [DE 19 at 8 (internal citations

omitted)].

                                      6
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 7 of 10 - Page ID#: 410



     The    bottom   line    is    this:    the     Woodford     Circuit   Court

indisputably reached a final decision on the merits of Holt’s

counterclaims    against    SLS.   Though     a    dispositive    and   detailed

ruling     explicitly   addressing      the       same   exact    lender-placed

insurance dispute brought by Holt to this federal court would have

obviously barred him from proceeding, Kentucky law on res judicata

clearly bars any claims that should have been brought in the action

for which the initial court reached a decision on the merits. See

Coomer v. CSX Transp., 319 S.W.3d 366, 374 (Ky. 2010). If Holt

thought the Woodford Circuit Court improperly denied his motion to

amend his counterclaim, believing for one reason or another that

he could not have brought it in the original counterclaim as he

appears to allude to now, his route of relief should have been the

Kentucky Court of Appeals, not filing a new action.

     For example, in Lattanzio v. Ackerman, a case decided in this

federal district, the plaintiff argued that he could litigate any

substantive claim not actually decided on the merits by the Boyle

Circuit Court. 682 F.Supp.2d at 787. The Court quoted the Sixth

Circuit, explaining that claim preclusion, or true res judicata,

refers to the effect of a judgment on claims that have never been

litigated because of a determination that it should have been

advanced in an earlier proceeding. Id. (citing Wilkins v. Jakeway,

183 F.3d 528, 532 (6th Cir. 1999)). Because plaintiff’s claims in

federal court all “relate to the same dispute which formed the

                                      7
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 8 of 10 - Page ID#: 411



basis for the action in [Woodford Circuit Court], they too are

concluded by the resolution of that action.” Id.

     Next, Holt takes issue with the Court’s discussion of the

“ripeness” of his claims at the time of the Woodford Circuit Court

action. Essentially, he argues that the Court rested its conclusion

regarding res judicata on the fact that the claims were ripe at

the time. [DE 20 at 9-10]. But that is clearly not the case. The

Court decided the issue based on a finding that not only were the

claims ripe, but they were procedurally barred because, at a very

minimum, they should have been brought in the Woodford Circuit

Court action. That much is clear from the Court’s acknowledgment

that the counts outside of VI, VIII, IX, and X were not ripe at

the time of the original action, and thus, had to be evaluated on

their substantive merits.

     Holt finally alleges that the Court erroneously found that

the parties had joint legal title to the claim payments. But the

Court, citing the mortgage agreement both parties signed, cited

directly to Holt’s statement that he shared a right to claim

payment proceeds with SLS at some point. [DE 19 at 11; DE 1-1 at

13 (“Mr. Holt is the proper owner, and along with SLS, jointly has

legal title to, the Claim Payment.”)]. The mortgage also clearly

stated that “Lender shall have the right to hold such insurance

proceeds” until the lender can inspect the property to ensure the

work was completed. [Id. at 12]. It is undisputed that SLS never

                                      8
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 9 of 10 - Page ID#: 412



inspected the property to ensure the work was completed to its

satisfaction; thus, pursuant to the terms of the mortgage, it still

had the legal right to hold the proceeds. Holt did not have the

exclusive right to possess the property at the time of the alleged

conversion.

     As for his claim regarding the Kentucky Consumer Protection

Act, Holt attempts to provide additional arguments and again

explains ones the Court previously considered on SLS’s motion to

dismiss. Holt’s argument that the Kentucky Consumer Protection Act

is a remedial statute, and thus, should be interpreted broadly,

has no bearing on the Court’s conclusion and is not a clear error

of law.

                              IV. CONCLUSION

     Holt does not get two bites at the apple on the arguments he

attempted to bring in state court, and he does not get two bites

at the apple to argue in opposition to SLS’s motion to dismiss.

Holt’s    proper   recourse     is   not    by   way    of   a   motion      for

reconsideration, but appeal to the Sixth Circuit. See Hashemian v.

Louisville    Regional    Airport    Auth.,   No.   3:09-cv-951,      2013    WL

3967695, at *3 (citing Hitachi Med. Sys. Am. V. Branch, No. 5:09-

cv-1575, 2010 WL 2836788 (N.D. Ohio July 20, 2010)).

     Having considered Holt’s motion to amend the judgment in this

case pursuant to Federal Rule of Civil Procedure 59(e), and SLS’s



                                      9
Case: 5:19-cv-00250-JMH Doc #: 29 Filed: 07/29/20 Page: 10 of 10 - Page ID#: 413



arguments to the contrary, the Court finds that Holt has failed to

demonstrate that it committed clear error of law.

     Accordingly, IT IS ORDERED that Plaintiff Nickalus T. Holt’s

motion to amend the judgment entered by this Court dismissing his

claims against Defendant Specialized Loan Servicing, LLC [DE 20]

is DENIED.

     This the 29th day of July, 2020.




                                      10
